UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2346



SAM DRAKULICH; JEANNE DRAKULICH,

                                          Plaintiffs - Appellants,

          versus

INTERNAL REVENUE SERVICE; INTERNAL REVENUE
SERVICE, Criminal Investigation Division;
D. ARRVIN REEDY; SCOTT G. ADAMS,

                                           Defendants - Appellees,

          and

ANNE MORRIS PRICE, Agent, Department of the
Treasury; C. STEVEN KARGAUER; JACK PETRI, Dis-
trict Manager, Department of the Treasury;
GEORGE E. SUTTON; NANCY REINITZ, Ombudsman,
Internal Revenue Service; C. A. MOORE; NANCY
GIVENS, Examination Division, Internal Revenue
Service; SAL BARETTA; AILEEN CONDON; RETTA
JONES; N. LAURA HARRISON; MARIE ANNE BORSUK,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-11-A)


Submitted:   December 19, 1996         Decided:     December 30, 1996

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.
2
Affirmed by unpublished per curiam opinion.

Sam Drakulich, Jeanne Drakulich, Appellants Pro Se.       Patricia
McDonald Bowman, Teresa Thomas Milton, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's orders granting

summary judgment to the government on their tax refund suit and

dismissing their remaining state law claims against Reedy and
Adams. Because Appellants failed to meet the jurisdictional pre-

requisites to maintaining a refund suit in district court, summary

judgment was properly entered in favor of the government and we

affirm. See 26 U.S.C. §§ 6511, 6532(a), 7422 (1994). Our review the

record and the district court's order dismissing the Appellants'

state law claims discloses no reversible error. Accordingly, we af-
firm on the reasoning of the district court. Drakulich v. Internal
Revenue Service, No. CA-96-11-A (E.D. Va. Sept. 26, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                          AFFIRMED


                                3
4